Case 1:19-mj-00573-RLM Document1 Filed 06/20/19 Page 1 of 10 PagelD #: 11

AB:PP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

~ eee LL LL LLL LL LL X

AFFIDAVIT AND COMPLAINT
UNITED STATES OF AMERICA IN SUPPORT

OF APPLICATION FOR

-against- AN ARREST WARRANT
MELVIN GEORGE, (T. 18, U.S.C., § 922(g)(1))
Defendant. 19-MJ-573

ee eee eee EL LLL LLL X

EASTERN DISTRICT OF NEW YORK, SS:

DEBRA LAWSON, being duly sworn, deposes and states that she is a
Detective with the New York City Police Department (“NYPD”), duly appointed according
to law and acting as such.

Upon information and belief, on or about June 17, 2019, within the Eastern
District of New York, the defendant MELVIN GEORGE, knowing that he had been
previously convicted in a court of one or more crimes punishable by imprisonment for a term
exceeding one year, did knowingly and intentionally possess in and affecting interstate or
foreign commerce a firearm, to wit: a Smith & Wesson 9mm semi-automatic pistol bearing
serial number HVK6783.

(Title 18, United States Code, Section 922(g)(1))
 

 

 

  

 

 

 

 

po Case 1:19-mj{)0573-RLM Document 1 Filed 06/20/19: Page 2 of 10 PagelID#:12 |,
, é :
bye Baty gate 7 etree .

 

 
Case 1:19-mj-00573-RLM Document1 Filed 06/20/19 Page 3 of 10 PagelD #: 13

The source of your deponent’s information and the grounds for his belief are
as follows':

1. I am a Detective with the NYPD and have been involved in the
investigation of numerous cases involving firearms offenses. I am currently assigned to the
Triggerlock Unit. I am familiar with the facts and circumstances set forth below from my
personal involvement in this investigation, my review of documents, records and reports, and
from reports made to me by other law enforcement Detectives and personnel. Where I
describe the statements of others, I am doing so only in sum and substance and in part.

2. At approximately 3:25 a.m. on June 17, 2019, two New York City
Police Department (“NYPD”) officers (“Officer-1” and “Officer-2”)* were conducting a
patrol in a marked police car in the 73rd Precinct. Officer-1 was driving the vehicle and
Officer-2 was in the front passenger seat. The officers were driving on Lott Avenue near
Thatford Avenue when Officer-1 heard multiple gunshots. Shortly thereafter, the officers
received a ShotSpotter notification that four gunshots had been fired near 525 Chester Street,
near the corner of Chester Street and Newport Street, approximately two blocks and one

avenue from where the officers were.

 

! Because this affidavit is being submitted for the limited purpose of

establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.

2 Because multiple law enforcement personnel were involved in the

arrest of this defendant, I refer to them as Officer-1 and Officer-2 for ease of reference. The
identities of each of these individuals are known to the affiant, and I have interviewed
Officer-1 and Officer-2 about the events set forth herein.
 

 

 

~

j~00573-RLM Document.1 Filed 06/20/19 Page 4 of 10 PagelD #:

ha
ote
at i .
i
<a or
he ae and t
ea te Fa
« ‘ ‘.
itt
‘
i rgd
vege ile lt
: wy ti
a toe fp ,
: 3
7p . f
: ry
wat
, a
13 i
Dy Pie
ri
a i Pog
hy . Soa nod
4 i we z ,
: A +)
Lys
Case 1:19-mj-00573-RLM Document1 Filed 06/20/19 Page 5 of 10 PagelD #: 15

3. Officer-1 drove the vehicle westbound on Lott Avenue and turned
northbound onto Chester Street. Near approximately 546 Chester Street, Officer-1 observed
an individual, later identified as the defendant, MELVIN GEORGE, walking on the west side
of Chester Street (on the side of the street closest to Officer-1). Officer-1 observed
GEORGE take a black object from underneath his sweatshirt and drop it to the ground, and
heard a metal clang as the object hit the cement. Officer-2 also heard the metal clang.

4, The officers then exited their vehicle to look for the object. Within
approximately five seconds, Officer-1 found a firearm, picked it up and yelled to Officer-2
that there was a gun. Officer-2 then observed the defendant MELVIN GEORGE running
away, approximately twenty feet from where Officer-2 was standing, and he began pursuit
southbound on Chester Street. Officer-1, carrying the firearm that the defendant had
dropped, also began pursuit.

5. After the defendant MELVIN GEORGE ran southbound on Chester
Street, he turned right on to Lott Avenue, ran one block, and then turned right on to Bristol
Street. The defendant was observed by Officer-2 during the entire chase.

6. The defendant MELVIN GEORGE then entered his apartment at 513
Bristol Street. As he entered and locked a gate behind him, Officer-1 and Officer-2 were
able to see the defendant’s face. Security camera footage from the building also evidences
the defendant’s entering the apartment building with Officer-1 and Officer-2 chasing him to
the location and then standing outside the building.

7. Officer-1, along with several other officers, were then stationed outside
513 Bristol Street. Approximately several minutes after the defendant MELVIN GEORGE

entered the building, Officer-1 heard a loud thud coming from the back of the apartment, and
3
Case. 1:19-m|

 

00573-RLM ‘Document 1 - Filed 06/20/19 Page 6 of 10 PagelD #: 16°

 

 

 

 

 
Case 1:19-mj-00573-RLM Document 1 Filed 06/20/19 Page 7 of 10 PagelD #: 17

entered the alleyway to the south of the apartment building. When he entered the yard,
Officer-1 observed the defendant lying on the ground in pain, apparently having jumped out
of the second floor window of the building. The defendant was placed under arrest, and
subsequently transported to Brookdale Hospital where he diagnosed with a broken foot and
other injuries.

8. An examination of the firearm by law enforcement agents showed it to
be a loaded, Smith & Wesson 9mm semi-automatic pistol bearing serial number HVK6783.

9. Based on my discussions with an interstate nexus expert from the
Bureau of Alcohol, Tobacco, Firearms, and Explosives, I know that the firearm recovered
from the defendant was manufactured outside of the State of New York.

10. I have reviewed the defendant’s criminal history records. On or about
December 18, 2014, the defendant was convicted in the United States District Court for the
District of Vermont of conspiracy to distribute heroin and cocaine base, in violation of 21
U.S.C. §§ 841(a), (b)(1)(C), and 846, a felony under federal law, punishable by more than

one year imprisonment.
 

 

 

peed th
tM

cBl

Case 1:19-mj4)0573-RLM Document 1 Filed 06/20/19 Page 8 of 10 PagelD #: 18

Pe Ea”
Case 1:19-mj-00573-RLM Document1 Filed 06/20/19 Page 9 of 10 PagelD #: 19

WHEREFORE, your deponent respectfully requests that the defendant

MELVIN GEORGE be dealt with according*tg lav.

 

DEBRA LAWSON
Detective
New York City Police Department

Sworn to before me this
20th day of June, 2019

    
 

. MANN
STRATE JUDGE
YORK
Case 1:18-m)-4)0873- RLM Document 1° Filed 06/20/19 Page 10 of 10 PagelD #: 20

 

 

 

 

»
